USCA11 Case: 20-13731    Date Filed: 04/12/2021   Page: 1 of 5



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13731
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:19-cr-00284-JB-N-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus


OSCAR ORLANDO GUILLEN-ORELLANA,
a.k.a. Oscar Guillen-Orellana,
a.k.a. Oscar Orlando Guillen,
a.k.a. Oscar Guillen,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (April 12, 2021)
           USCA11 Case: 20-13731          Date Filed: 04/12/2021       Page: 2 of 5



Before BRANCH, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

       Oscar Guillen-Orellana appeals his 41-month sentence imposed after he

pleaded guilty to one count of illegal reentry into the United States after having

been deported or removed, in violation of 8 U.S.C. § 1326(a) and (b)(2). He

argues that the within-guidelines sentence is substantively unreasonable because

the district court ignored his mitigating personal circumstances and motives for

unlawfully reentering the United States—namely, the fact that he was fleeing

Honduras because his life was threatened and because he needed to support his

common-law wife and three minor children who were left destitute following his

prior deportation. 1 After review, we affirm.

       We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007). The district

court must issue a sentence that is “sufficient, but not greater than necessary” to

comply with the purposes of 18 U.S.C. § 3553(a)(2), which include the need for a

sentence to reflect the seriousness of the offense, promote respect for the law,

provide just punishment, deter criminal conduct, and protect the public from future

criminal conduct. 18 U.S.C. § 3553(a). The court must also consider the nature



       1
         The record reflects that Guillen-Orellana was deported previously from the United
States to Honduras in 2006 and again in 2010.
                                               2
          USCA11 Case: 20-13731        Date Filed: 04/12/2021    Page: 3 of 5



and circumstances of the offense and the history and characteristics of the

defendant. Id. § 3553(a)(1). We examine whether a sentence is substantively

reasonable in light of the totality of the circumstances. Gall, 552 U.S. at 51.

      A district court abuses its discretion when it (1) fails to consider relevant

factors that were due significant weight, (2) gives an improper or irrelevant factor

significant weight, or (3) “commits a clear error of judgment in considering the

proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.

2015) (quotation omitted). Because such an abuse of discretion infrequently

occurs, “it is only the rare sentence that will be substantively unreasonable.” Id.

(quotation omitted). The burden rests on the party challenging the sentence to

show “that the sentence is unreasonable in light of the entire record, the § 3553(a)

factors, and the substantial deference afforded sentencing courts.” Id. We will

“vacate the sentence if, but only if, we ‘are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.’” United States v. Irey, 612

F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting United States v. Pugh, 515

F.3d 1179, 1191 (11th Cir. 2008)).

      Here, the district court did not abuse its discretion by imposing a 41-month

sentence, which was at the bottom of the applicable guidelines range of 41 to 51


                                           3
           USCA11 Case: 20-13731           Date Filed: 04/12/2021       Page: 4 of 5



months’ imprisonment. The record reflects that the district court considered

Guillen-Orellana’s request for a sentence of time-served given (1) his non-criminal

motives for returning to the United States after being deported to Honduras for a

second time because he was “threatened by criminals and felt compelled to leave

the country in order to avoid being killed”; and (2) his need to support financially

his wife and children who remained in the United States and were left homeless

after his prior deportation.2 The district court stated that it understood and

“sympathize[d]” with Guillen-Orellana’s motives and his family’s circumstances,

but that Guillen-Orellana’s conduct was still illegal and a sentence at the low-end

of the guidelines range was appropriate in light of the 18 U.S.C. § 3553(a) factors.

Guillen-Orellana has not established that the district court erred in its consideration

of the relevant factors. See Rosales-Bruno, 789 F.3d at 1256; United States v.

Clay, 483 F.3d 739, 743 (11th Cir. 2007) (“The weight to be accorded any given

§ 3553(a) factor is a matter committed to the sound discretion of the district court.”

(quotation omitted)).




       2
         Guillen-Orellana explained at sentencing that since his arrest in the instant case, his
family was again in similar circumstances because his wife was unable to work due to having to
home school the children during the pandemic and the family had received notices of eviction
and their car had been repossessed. He urged the district court to have “mercy” and impose a
time-served sentence so that he could go to another country and work in order to support his
family.

                                                4
           USCA11 Case: 20-13731           Date Filed: 04/12/2021       Page: 5 of 5



       Further, Guillen-Orellana’s 41-month sentence is within the guidelines range

and well-below the statutory maximum of 20 years’ imprisonment,3 which are both

indicators of reasonableness. See United States v. Hunt, 526 F.3d 739, 746 (11th

Cir. 2008) (“Although we do not automatically presume a sentence within the

guidelines range is reasonable, we ordinarily expect [such a sentence] . . . to be

reasonable.” (quotation omitted)); United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008) (explaining that a sentence that is below the statutory maximum is

another indicator of reasonableness). Accordingly, we conclude the sentence is

substantively reasonable and affirm.

       AFFIRMED.




       3
         Guillen-Orellana faced a statutory maximum of 20 years’ imprisonment because he was
removed previously following a conviction for an aggravated felony. See 8 U.S.C. § 1326(b)(2)
(providing that any alien reenters the United States illegally “whose removal was subsequent to a
conviction for commission of an aggravated felony, . . . shall be fined under such title,
imprisoned not more than 20 years, or both”).
                                                5